                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    DUANE MARCEL HOLMES,

                          Petitioner,                             CIVIL ACTION
                                                                  NO. 19-2854
              v.


    MARK GARMAN, et al.,

                          Respondents.


                                             ORDER
        AND NOW, this 10th day of March 2020, upon consideration of Duane Marcel

Holmes’s pro se Petition for Writ of Habeas Corpus (ECF No. 1) pursuant to 28 U.S.C.

§ 2254, and United States Magistrate Judge Timothy R. Rice’s Report and

Recommendation that the Petition be placed in abeyance until related state court

proceedings are resolved (ECF No. 10), to which no objections have been filed, it is

ORDERED that:

        1.      The Report and Recommendation is APPROVED and ADOPTED;

        2.      Holmes’s Petition for Writ of Habeas Corpus is STAYED and held in

ABEYANCE until the conclusion of his Pennsylvania Post Conviction Relief Act

proceedings1;



1        Holmes’s habeas petition includes exhausted and unexhausted claims. A mixed habeas
petition may be stayed while a petitioner presents unexhausted claims in state court, particularly
where the claims might be time barred upon return to federal court, as is the case here where
Holmes filed his habeas petition with only one week of his one-year statute of limitations remaining.
See Crews v. Horn, 360 F.3d 146, 154 (3d Cir. 2004). Nevertheless, a stay is available only where the
petitioner had “good cause” for failing to exhaust his claims in state court; the unexhausted claims
are not “plainly meritless,” and the petitioner has not engaged in “intentionally dilatory litigation
tactics.” Rhines v. Weber, 544 U.S. 269, 277-78 (2005). Holmes has good cause for failing to exhaust
his unexhausted ineffective assistance of counsel claims. He was required to reserve them for PCRA
review and could not exhaust them on direct appeal. His unexhausted claims do not appear to be
       3.      There is no probable cause to issue a certificate of appealability;

       4.      The Clerk of Court shall place this matter on the Civil Suspense Docket

pending final resolution of Holmes’s state court proceedings; and

       5.      The parties shall monitor the state court proceedings and notify the Court

when the proceedings have concluded. If Holmes does not return to federal court

within thirty days following the conclusion of his state court proceedings, this stay and

abeyance order will be vacated and Holmes’ petition will be denied without prejudice.

                                                      BY THE COURT:


                                                      /s/ Gerald J. Pappert
                                                      GERALD J. PAPPERT, J.




plainly meritless where the parties engaged in extensive pretrial motions practice that likely
addressed the evidentiary issues he raises. And there is no evidence he has intentionally delayed
litigation of his claims.


                                                 2
